In a matrimonial action, the plaintiff husband appeals from stated portions of a judgment of the Supreme Court, Nassau County (Murphy, J.), entered February 25, 1985, which, inter *676alia, distributed the marital property and awarded child support and maintenance to the defendant wife.
Judgment affirmed insofar as appealed from, with costs.
Special Term properly set forth the factors it considered in reaching its conclusions, including the mandatory factors enumerated in Domestic Relations Law § 236 (B).
The plaintiffs remaining contentions have been considered and found to be without merit. Gibbons, J. P., Weinstein, Lawrence and Eiber, JJ., concur.